Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.

Election/Restrictions
Claims 23-24 and 36-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/27/2015.
Claims 80-85 and 88-93 are under consideration in the instant Office Action.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 80-85 and 88-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over by Alkon et al., US2010/0021913 (11/10/201 PTO-892) in view of Mueller et al., 2005 (6/26/2019 PTO-892) and Chen et al., 2010 (4/9/2021 PTO-892).
Alkon teaches a method of diagnosing Alzheimer’s disease by contacting a cell sample from a subject with Alzheimer's disease (test cell) with an agent and detecting the gene expression changes in the cell (see paragraphs 14, 35-37 and claim 1); comparing the changes in gene expression of a control cell to a test cell (see claim 6) and as in instant claims 80 and 88. Alkon teaches that the stimulus is a Protein Kinase C activator (see paragraphs 45-47) as in instant claims 80 and 88. Alkon teaches that the stimulus is a Protein Kinase C activator including PKC isoforms including PKC  (see paragraph 46) as in instant claims 80, 83, 88 and 91.  Alkon teaches diagnosing Alzheimer's disease including early-stage AD (see paragraphs 11, 18-22 and 37). Alkon teaches that the test cells are peripheral cells including tissue is skin, blood, mucosa, or cerebrospinal fluid (see paragraphs 27, 43 and claims 3 and 4) as in instant claims 80 and 88. Alkon teaches that the test cells include fibroblast and lymphocyte cells (see paragraphs 8, 44 and claim 5) as required in instant claims 80-82 and 88-90. Alkon teaches using different gene expressions, comparing their increase (up-regulation) or decrease (down-regulation) in test cells when compared to control cells (see paragraphs 30-31, 4, claims 6, 8 and 10) as in instant claims 80 and 88. Alkon teaches that control cells are age matched control cells that do not have Alzheimer’s disease (see paragraphs 35, 57, 64 and claim 1). Alkon teaches using microarrays to measure gene expression changes (see paragraphs 8, 33, 48-49, 53 and claim 12) and meets the requirement of detecting gene expression levels. Alkon teaches that APOE gene is affected in Alzheimer’s disease patients (see paragraphs 21 and 24) as in instant claim 88.  While Alkon disclosed a multitude of genes including APOE, Alkon does not specifically teach the genes in the instant claims 80 or 88.
Mueller teaches that the Rho/ROCK pathway is involved in neurodegenerative diseases including Alzheimer’s disease (see Abstract). Mueller teaches that the Rho/ROCK pathway has potential as a therapeutically effective target treatment for Alzheimer’s disease (see 387, paragraph spanning 1st and 2nd column). Mueller teaches that MAP2 is one of the downstream ROCK substrates (see page 388, 2nd column, 3rd paragraph) as required in instant claims 88. Mueller teaches that TROY (aka TNFRSFD19) is a receptor that is part of a complex of receptors that stimulate RhoA-ROCK pathway (see page 390, 2nd column, 1st paragraph) as in instant claims 80 and 88. Mueller teaches that amyloid aggregates (oligomers) are linked to cognitive impairment in Alzheimer’s disease (see page 391, 2nd column, bottom of 2nd paragraph) and meets the requirement of instant claims 84 and 92. Mueller does not specifically teach the instantly claimed method.
Chen teaches using Human Whole Genome OneArray, a microarray analysis platform, to determine what genes expression and what pathways were affected by their stimulus in the target cells (see page 142, 2nd column, 4th paragraph). Chen teaches that the microarray assay allows one to determine what genes are upregulated or downregulated as possible mechanism for AA-induced genotoxicity (see abstract and pages 145 and 149, bottom of 2nd column). Chen’s teaching clearly show that using the OneArray allows them to determine what genes are affected by a specific stimulus in a specific cell type. Chen does not teach the PKC stimulus or the fibroblast cells as required in the instant claims.
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosures of Alkon, Mueller and Chen. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Alkon teaches that stimulated fibroblasts or lymphocytes provides a physiologically relevant environment for studying gene expression due to a stimulus as an Alzheimer’s disease model. One of ordinary skill in the art would be motivated to look for what relevant genes are affected by the PKC stimuli since they are mimicking the physiologically relevant pathway involved in Alzheimer’s disease, the disease model used in Alkon. Using the cell model assay taught by Alkon one would be able to measure the response of the genes to the stimulus and be able to determine and identify the genes and the change in their expression levels due to the applied stimulus using the Human Whole Genome OneArray platform, as taught by Chen. As in stated in MPEP §2144.06, substituting one equivalent element for another known for the same purpose renders an invention obvious and an “express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)."  One of ordinary skill in the art would have a reasonable expectation of producing the claimed results when performed with the same cells and stimuli. One of ordinary skill in the art would also be motivated to try different stimuli in view of Alkon’s teaching that there are multiple known stimuli that can invoke responses in these cells and motivated to try different stimuli to determine what pathways up-regulate or down-regulate the expression of specific genes in this AD model. Finally, one of ordinary skill in the art would be able to determine the best way to stimulate the test cells and in the specific order of stimuli and what gene expression respond via up-regulation or down-regulation to the stimuli through routine optimization of the method (see MPEP § 2144.05). The person of ordinary skill in the art would have had a reasonable expectation of success based on the cumulative disclosures of these prior art references.  
Therefore, claims 80-85 and 88-93 are obvious over Alkon, Mueller and Chen.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not found persuasive. The references of record teach all of the required elements to detect the gene expression levels in a human subject. The applicant argues that the present invention is based on the unexpected finding that the 15 genes recited are different in AD and normal fibroblast and lymphocytes when stimulated. This is not found persuasive because the scope of the instant claims do not require AD samples. The evidence of unexpected results must be commensurate in scope with the claimed invention (see MPEP §716.02(d)). Evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (see MPEP §2145). As already discussed above, the unexpected result where obtained within a much narrower scope of the instant claims. Therefore, it is reasonable to say that the instant claims with such a broad scope are still obvious over the prior art.
The Chen references teaches using the OneArray which has all of the required genes of the claims and that one of ordinary skill in the art would be motivated to use this microarray since Alkon already teaches the use of microarrays to measure gene expression. The assertion that one of ordinary skill in the art would have had no expectation of success in detecting the specific genes that are found in AD patients in response to the required stimulus cannot be accepted since the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). There is no evidence of record that supports this assertion. Finally, it would have been prima facie obvious to one of ordinary skill in the art to choose the genes present in the OneArray assay; such would amount to choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; which is proper to support a finding of obviousness under 35 U.S.C. 103(a). See the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396).  See also MPEP §2143(E). The OneArray assay has all of the required genes and identifying the genes for AD using an AD model would make it obvious to one of ordinary skill in the art since one can easily identify the upnregulated and downregulated genes in the AD model once the required stimulus is applied. 
Therefore, the arguments are not found persuasive and the rejection is maintained.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 					Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649